Name: Council Regulation (EC) No 551/97 of 24 March 1997 amending Regulation (EC) No 390/97 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 No L 85/6 EN Official Journal of the European Communities 27. 3 . 97 COUNCIL REGULATION (EC) No 551/97 of 24 M&amp;rch 1997 amending Regulation (EC) No 390/97 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished Whereas Regulation (EC) No 390/97 should therefore be amended accordingly, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EC) No 390/97 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1997 and certain conditions under which they may be fished; Whereas, within the framework of the agreement between the Russian Federation and the Kingdom of Sweden, negotiations have been conducted which resulted, among other things, in a transfer of 4 000 tonnes of herring to the Russian Federation from the quota allocated to Sweden in Community waters; whereas this quantity should therefore be deducted from the quota allocated to Sweden for 1997; Whereas, in order to prevent an overfishing of the stock of herring in ICES subareas I and II, the opening of the fishery should be subject to the adoption by the Council of an allocation of catch quotas to Member States for 1997 so that the fishing of the stock is properly monitored and carried out with the security required; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 390/97 is hereby amended as follows : 1 . The Annex to this Regulation shall replace the corres ­ ponding elements of Annex I to Regulation (EC) No 390/97. 2. Note 4 related to the species 'herring' and the zone ' I , II' of Annex I to Regulation (EC) No 390/97 shall be replaced by the following: '(4) No fishing of the stock shall take place until 1 May 1997 or until the opening date which is decided by the Council on the basis of Article 8 (4) of Regula ­ tion (EC) No 3760/92, whichever is the earlier'. Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 March 1997. For the Council The President H. VAN MIERLO (') OJ No L 389, 31 . 12 . 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . (2) OJ No L 66, 6 . 3 . 1997, p. 1 . 27. 3 . 97 fENl Official Journal of the European Communities No L 85/7 ANNEX Species: Herring Clupea harengus Zone: Illbcd (') BelgiÃ «/Belgique (') Community waters Danmark 32 140 (2) Of which no more than 6 000 tonnes may be fished in the Deutschland 97 450 Estonian zone, no more than 2 500 tonnes in the Latvian Ã Ã »Ã »Ã ¬Ã ´Ã ± zone, and no more than 1 000 tonnes in the Lithuanian EspaÃ ±a zone France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 36 430 Sverige 127 680 United Kingdom EC 293 700 (2) TAC 307 700